Case 2:17-cv-05567-JMA-AKT Document 28 Filed 03/05/19 Page 1 of 2 PagelD #: 94

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

Xx

JOSEPHINE DAMATO, 2:17-cv-05567-JMA-AKT

Plaintiff, PROPOSED VOIR DIRE

-against- QUESTIONS

THE STOP & SHOP SUPERMARKET COMPANY Assigned to Judge Joan M.
a/k/a STOP & SHOP, LLC, Azrack

Defendant.

Xx
VOIR DIRE QUESTIONS

Counsel for the parties submits this Voir Dire Questions pursuant to the Trial Management
Order dated March 4, 2019 and pursuant to the Individual Practices of Judge Joan M. Azrack.
Proposed Voir Dire Questions

1. Where do you live?

2 Do you own or rent where you live?
3. Are you married?
4. What is the nature of your employment, your spouse, and children? Are you or

anyone in your family an employer, director, or shareholder of an insurance
company?

5. Have you ever owned a business?

6. What are your hobbies?

Ds Have you or anyone in your family ever been a party in a lawsuit? Sue or have
been sued? If so, what type of case, what was involved, were you satisfied with
the outcome?

8. Have you ever been involved in a Worker's Compensation case?

 
Case 2:17-cv-05567-JMA-AKT Document 28 Filed 03/05/19 Page 2 of 2 PagelD #: 95

Dated:

To:

10.

Ld,

12.

13.

Do you have any hesitation in strictly following the law as I give it to you?

Have you or anyone in your family ever suffered a fractured hip that resulted in
surgery?

How do you feel about compensating someone for pain and suffering damages for
the past or future?

Do you have any hesitation or pre-determined limitation on your ability to justly
and fairly compensate someone for future pain and suffering and loss of
enjoyment of life?

Do you know Ms. Josephine Damato, Mr. Murray Weiss, Salvatore J.Corso M.D

or Michael Errico M.D?

Jericho, New York
March 5, 2019

GEWIRTZLAW EIRM, LLP
By: ae aa

Evan Gewittz, ¥sq. .

Attorneys for Plaintiff

366 North Broadway, Suite 400
Jericho, New York 11753

(516) 829-1600

Christine Capitolo, Esq.

Torino & Bernstein, P.C.
Attorneys for Defendants

200 Old Country Road, Suite 220
Mineola, New York 11501

(516) 747-4301

Your File No.: 002/289348

 
